

	

		II

		109th CONGRESS

		1st Session

		S. 2098

		IN THE SENATE OF THE UNITED STATES

		

			December 14, 2005

			Ms. Murkowski (for

			 herself, Mr. Akaka, and

			 Mr. Bingaman) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Energy Employees Occupational Illness

		  Compensation Program Act of 2000 to clarify the eligibility of certain

		  employees of the Department of Energy under that Act.

	

	

		1.Definition of member of the

			 special exposure cohortSection 3621(14) of the Energy Employees

			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C.

			 7384l(14)) is

			 amended by adding at the end the following:

			

				(D)The

				employee—

					(i)was so employed

				by the Department of Energy, or a contractor or subcontractor of that

				Department, before 1986 on—

						(I)Enewetak

				Atoll;

						(II)Bikini

				Atoll;

						(III)Rongelap Atoll;

				or

						(IV)Utrik

				Atoll;

						(ii)was exposed to

				ionizing radiation in the performance of a duty of the employee; and

					(iii)during the time

				the employee was so employed, was a citizen of the Trust Territory of the

				Pacific

				Islands.

					.

		

